El Juez Asociado Sb. Wolf,
emitió la opinión del tribunal.
Esta es una apelación contra una resolución concediendo honorarios por la suma de $300. No hay señalamiento de errores y, por tanto, no consideraremos las cuestiones levan-tadas con gran amplitud.
La corte inferior rehusó considerar la impugnación he-cha al memorándum de costas porque no estaba debidamente jurado. Expresa el apelado al citar el caso de Torres v. Irizarry, 18 D. P. R. 344, que la impugnación debe ser consi-derada como una contestación y, por consiguiente, que cuando se jura el memorándum deben asimismo jurarse las objeciones contra el mismo si en ellas se levantan cuestiones de hecho. . Hay fuerza en este razonamiento, aunque no es-tamos enteramente convencidos de ello. La reclamación fué por la suma de $400. La corte concedió $300. Hemos exa-minado las objeciones casualmente y estamos enteramente satisfechos de que la corte debió haber tomado en considera-ción todas las cuestiones promovidas en ellas y era el mismo juez que presidió el juicio. El apelante no nos demuestra en qué forma fué perjudicado por la actuación de la corte y los autos nos convencen de que el error, de haber alguno, no era perjudicial.
Expresa el apelante que los honorarios concedidos eran excesivos. La teoría es que antes del juicio de un pleito de injunction el demandante desistió de su acción y que por ello eí abogado del demandado no tuvo que hacer gran esfuerzo. Es claro, sin embargo, que la mera expedición de un injunction preliminar puede hacer que un demandado y su abogado tengan que hacer grandes esfuerzos. Los procedimientos originales no están ante nosotros y la presunción es que la corte ejercitó bien su discreción.
Se quejan también los apelantes de que la corte debió ha-ber permitido la radicación de objeciones nuevas o enmien-*336das al declarar sin lugar aquéllas que fueron formuladas ori-ginalmente. Se limitan a decir que entonces ellos hubieran probado que el memorándum de costas fué presentado dema-siado tarde. Esta es una cuestión que los apelantes pudie-ron haberla levantado verbalmente. Creemos que el apelado demuestra con buen éxito que el memorándum fué debida-mente radicado dentro de los diez días después de ser firme la sentencia, como lo exige el artículo 339 del Código de En-juiciamiento Civil, según quedó enmendado en el año 1917.
La resolución apelada debe ser confirmada.

Confirmada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.